DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al US 2017/0092763.

Pertaining to claim 1, Cheng teaches an integrated circuit (IC) assembly, comprising: 
a first channel region of a first transistor and an adjacent second channel region of a second transistor [0095] See Figure 15D; 
a first source/drain region 42S proximate to the first channel region; 
a second source/drain region 42D proximate to the second channel region; and 
20P at least partially between the first source/drain region 42S and the second source/drain region 42D.

    PNG
    media_image1.png
    366
    741
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above, and further in view of Joshi et al US 2019/0165172.

Pertaining to claim 21, Cheng teaches an integrated circuit as claimed in claim 1 but is silent wherein the IC is a part of a semiconductor die.  Joshi teaches a III-V MOSFET device that is part of a die (Cheng [0244] (MOSFET) [0524] (III-V) [0111] (chip/die) [0755] (package substrate mounting ie “a support”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Joshi into the method of Cheng by forming the IC in a chip/die that is designed to be mounted on a support substrate.  The ordinary artisan would have been motivated to modify Cheng in the manner set forth above for at least the purpose of being able to use the IC device of Cheng. Incorporating the IC of Cheng into a die allows it to be used in a final device product, for example, a server or laptop [0742]).

Pertaining to claim 22, see [0755] (package substrate)
Pertaining to claim 23 and 24, see Figure 89 and [0754] [0742]

Allowable Subject Matter
Claims 9, 11-13, 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior
art does not teach nor suggest a base region, wherein the base region includes a semiconductor
material and where there is an insulating material between the base region and the source/drain region.
Claims 2-8, 18-20 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/3/22